Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 1 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 2 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 3 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 4 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 5 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 6 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 7 of 8
Case 19-13725-JDW   Doc 4   Filed 09/16/19 Entered 09/16/19 11:02:34   Desc Main
                            Document      Page 8 of 8
